              Case 1:19-cv-11148 Document 1 Filed 12/05/19 Page 1 of 42



                                UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF NEW YORK

   SECURITIES AND EXCHANGE COMMISSION,

                                                    Plaintiff,

                                                                 COMPLAINT
   v.
                                                                  Civil Action No. 19-CV-11148
                                                                  ECF CASE
                                                                 (Jury Trial Demanded)
  NEIL R. COLE and
  SETH HOROWITZ,


                                                Defendants.


        Plaintiff, the United States Securities and Exchange Commission ("SEC"), for its

Complaint against defendants Neil R. Cole and Seth Horowitz, alleges as follows:

                                            OVERVIEW

                This case concenis a fraud perpetrated by Defendants Neil R. Cole and Seth

Horowitz to manipulate revenue and earnings metrics at the company where they were top

executives, publicly traded. brand management company Iconix Brand Group, Inc.("Iconix"),

through round-trip transactions with a joint venture partner.

        2.     Cole, the company's founder and then-CEO, devised the scheme, which was

simple: Cole negotiated with a joint venture partner to artificially inflate the price that the

partner would pay to Iconix for intellectual property assets. Cole promised that Iconix would

give back the overpayments, and Cole and Horowitz worked to find ways to paper over these

givebacks so that they would look legitimate. A $5 million overpayment in the second quarter of

201.4 and a $6 million overpayment in the third quarter of2014 —neither of which should have

been recognized as revenue in light of the promise to give the funds back —enabled Iconix to
              Case 1:19-cv-11148 Document 1 Filed 12/05/19 Page 2 of 42



beat Wall Street analysts' consensus estimates for revenue in each quarter, and enabled Iconix to

beat Wall Street expectations for revenue and a key earnings per share metric when Iconix

reported its annual results for 2014. Cole and Horowitz reviewed calculations of how much

revenue would be needed to beat quarterly expectations, collaborated on how to structure the

giveback pa}nnents, and worked together to coordinate pa}nnents using share invoices.

               Although Horowitz was involved in negotiating the third quarter deal and

collaborated with Cole on the structure of both deals, it was Cole who negotiated the key aspects

of each deal, agreed on final terms, signed the deal documents, and authorized payments to the

joint venture partner. Both Cole and Horowitz improved their compensation and realized

substantial profits from trading in company stock as a result of their fraud. When an SEC

inquiry related to Iconix's accounting practices began in December of 2014, Cole directed that

Iconix respond with false and misleading statements meant to conceal. the scheme, and at Cole's

insistence, both he and Horowitz deleted relevant emails in order to obstruct any investigation

that might occur.

         4.    By ei1~a~ring in the misconduct described herein, Cole and Horowitz violated the

antifraud, reporting, books and records, and internal accounting control provisions of the

Securities Exchange Act of 1934("Exchange Act") and the Securities Act of 1933 ("Securities

Act").

         5.    Cole and Horowitz will continue to violate the federal securities laws unless

restrained or enjoined by this Court.

         6.    The SEC seeks injunctive relief, disgorgement, civil penalties, and other

appropriate and necessary equitable relief.




                                                2
              Case 1:19-cv-11148 Document 1 Filed 12/05/19 Page 3 of 42



                                   JURISDICTION AND VENUE

       7.         This Court has jurisdiction over phis action pursuant to Sections 20 and 22 of the

Securities Act [15 U.S.C. ~§ 77t and 77v] and Sections 21 and 27 of the Exchange Act [15

U.S.C. §§ 78u and 78aa], and 28 U.S.C. ~ 1331.

       8.         Venue is proper in this Court pursuant to Section 22(a) and (c) of the Securities

Act[15 U.S.C. § 77v(a) and (c)] and Section 27(a) and (b)of the Exchange Act [15 U.S.C.

78aa(a) and (b)], because certain of the acts, practices, and courses of conduct constituting the

violations alleged herein occurred within the Southern District of New York.

       9.         Each defendant, directly and indirectly, made use of means or instruments of

transportation or communication in interstate commerce, or of the mails, or of any facility of a

national securities exchange in connection with the acts, practices, and courses of conduct

alleged herein.

                                           DEFENDANTS

       10.        Neil R. Cole, age 62, resides in New York, New York. Cole served as the Chief

Executive Officer of Iconix Brand Group, Inc., from 1991. until August, 201.5, when he left the

company during the course of its internal investigation into allegations of the misconduct at issue

in this complaint. At all times relevant to this Complaint, Cole also served as Chairman of the

Board and. President of Iconix.

       1 1.       Seth Horowitz, age 43, resides in New York, New York. Horowitz began

working at Iconix in 2012 and served as Chief Operating Officer of Iconix from March 2014

until he resigned in Apri12015.




I.     BACKGROUND

                                                   3
              Case 1:19-cv-11148 Document 1 Filed 12/05/19 Page 4 of 42



        A.     The Iconix Business 1VIode1

        12.    Iconix Brand Group,Inc.("Ieonix"), is apublicly-traded company incorporated

in Delaware and headquartered in Manhattan. Iconix has a class of shares registered under

Section 12(b) of the Exchange Act, and its common stock trades on the Nasdaq Global Market

under the symbol `'ICON." Iconix's predecessor company, Candie's Inc.("Candie's"), was

previously charged by the SEC in two actions. In 2003, the SEC charged Candie's with violating

Exchange Act Section 10(b)for fraudulent recognition of revenue ~hrou~h the use ofimproper

bill-and-holds and artificial inflation of revenue by entering into illusory sales transactions with a

barter company, and Candie's settled the charges. Cole was charged, among other things, with

causing Candie's violations of Section 10(b), and settled the charges, paying a $75,000 penalty.

In 1996, the SEC charged Candie's with violating Securities Act Section 5 [15 U.S.C. § 77(e)] in

connection with a scheme to evade the registration requirements with respect to four offerings,

and Candie's settled the charges.

       13.     Iconix engages in licensing, marketing, and providing trend direction. for its brand

portfolio and, at its peak, held over 1,100 licenses with retailers and manufacturers worldwide.

        14.    Iconix has referred to its business model as "asset light." Under its stated

business model, Iconix owns brand trademarks and related intangible assets, but leaves design,

manufacturing, distribution, warehousing, and retailing to its licensees, which pay royalties and

other fees to Iconix for the right to use the Iconix brand names.

       15.     During the relevant period, Iconix publicly described the formation of

international joint ventures as a "key initiative in the Company's global brand expansion plans.'"




                                                 0
              Case 1:19-cv-11148 Document 1 Filed 12/05/19 Page 5 of 42



        16.    Beginning as early as 201.1, certain of Iconix's core licensees experienced

significant financial distress due to a loss of customer demand for the brands that they licensed

from Iconix and an inability to sell branded merchandise.

        17.    As a result, by 2013, certain of Iconix's licensees were delinquent in their royalty

pa}nnent obligations to Iconix, and at least one licensee was on the verge of bankruptcy.

        18.    The inability of Iconix's licensees to sell products associated with the brands and

to make royalty pa}nnents negatively impacted Iconix's ability to continue to recognize royalty

revenues and to maintain previously recorded accounts receivable as assets.

        19.    In turn, this negatively impacted Iconix's ability to meet earnings estimates, as

well as its ability to continue to recognize the intellectual property assets as unimpaired.

       20.     Cole and Horowitz knew all of this, as they regularly received and reviewed

documents setting forth the company's financial results and. projections for the future.

       B.      Applicable Accounting Standards

       21.     As a U.S. public company, Iconix was required to report its financial results for

each quarter, and on an annual basis to report its results for the full year. During the relevant

period of 2013 through 2015, the practice at Iconix was to issue a press release soon after the end

of each quarter announcing financial results, which would then be filed with the SEC on the

online EDGAR system. Shortly thereafter, Iconix would also report its financial results on a

Form 10-Q, which it filed on the SEC's EDGAR system. Iconix also filed an annual report and.

annual financial statements on Form 10-K. In addition to making these filings available to the

public on EDGAR,Iconix would make them available on the Iconix website.

       22.     As a U.S. public company, Iconix was required to compile and report its financial

results in accordance with Generally Accepted Accounting Principles, or "GAAP."



                                                  5
              Case 1:19-cv-11148 Document 1 Filed 12/05/19 Page 6 of 42



        23.    GAAP is a combination of authoritative standards (set out by policy boards

including the Financial Accounting Standards Board, or "FASB")and the commonly accepted

ways ofrecording and reporting accounting information.

        24.    GAAP standardizes and regulates the definitions, assumptions, and methods used

in accounting across industries, and seeks to ensure that a company's financial statements are

complete, consistent, and comparable. This snakes it easier for investors to analyze and extract

useful information from the company's financial statements and facilitates the comparison of

financial information across different companies.

        25.    FASB's Accounting Standards Codification ("ASC")is the current source of U.S.

 ..•
..-•_

        26.    One of the financial results Iconix announced each quarter was revenue.

        27.    ASC 605, Revenue Recognition, in relevant part, provides guidance for

transaction-specific revenue recognition and certain matters related to revenue-generating

activities, such as the sale of products and rendering of services. Pursuant to ASC 605, revenue

is recognized when it is realized or realizable and earned. In additiot7, ASC 605 provides

guidance for (i) arrangements under which a veYldor will provide multiple deliverables to a

customer;(ii) reporting revenue gross or net of certain amounts paid to others;(iii) accounting

for consideration given by a vendor to a customer; and (iv) the use of the milestone method in

arrangements that include research or development deliverables.

        28.    Pursuant to and consistent with ASC 605's guidance that revenue should not be

recognized until it is realized or realizable and earned, Iconix's revenue recognition policy set

forth four requirements that must generally be met before revenue can be realized and earned:(i)

persuasive evidence of an arrangement exists; (ii) delivery has occurred or services have been



                                                 6
              Case 1:19-cv-11148 Document 1 Filed 12/05/19 Page 7 of 42



rendered;(iii) the seller's price to the buyer is fixed or determinable; and (iii) collectability is

reasonably assured.

       29.      Iconix also announced its earnings per share each quarter. Iconix reported its

"Basic EPS," a GAAP measure, which. is computed by dividing net income by the weighted

average number of common shares outstanding for the reporting period. But Iconix also reported

in its quarterly earnings press releases anon-GAAP measure,"non-GAAP diluted ean7ings per

share"(hereinafter "EPS"), which involves making certain adjustments to filet income and

counting stock options and the like toward the total ofshares outstanding.

II.     COLE'S SCHEME TO MANIPULATE REVENUE AND EARNINGS

        A.      Pressure to Beat Quarterly Revenue and Earnings Estimates

       30.      Multiple securities analysts covered Iconix and wrote research reports on the

company's performance and future prospects. For each quarterly reporting period, analysts

would estimate what they predicted Iconix would report for quarterly revenue and EPS. The

analysts' estimates, taken together, formed the "consensus" estimate for Iconix.

        31.     Cole and Horowitz paid close attention to how Iconix's performance placed it

with respect to these metrics.

        32.     Throughout 2014, Cole and Horowitz regularly received and. reviewed financial

forecast documents which set out Iconix's actual projected financial results for fhe current

quarter and year and compared those projected results to the consensus estimates for revenue and

EPS.

        33.     These financial forecast documents also identified potential revenue from joint

venture initiatives under consideration in that quarter.




                                                   7
               Case 1:19-cv-11148 Document 1 Filed 12/05/19 Page 8 of 42



        34.     The financial forecast documents compared the contribution each joint venture

initiative would make toward Iconix's reported revenue and EPS, and identified whether Iconix

would meet the consensus estimates with and without use of the joint venture initiatives.

        35.     Cole and Horowitz knew that, given the manner in which Iconix routinely

accounted for its joint venture activities, if Iconix could sell assets to a joint venture, then

Iconix's practice would be to immediately book as revenue the purchase price, less Iconix's cost

basis in the assets, as long as Iconix received at least 20 percent of the purchase price at the tune

of the transaction.

       36.      In the second quarter of 2014 and again in the third quarter of 2014, Iconix was at

risk of not meeting consensus estimates for revenue and EPS. Cole and Horowitz knew this,

because they regularly reviewed the financial forecast documents prominently displaying this

information.

       37.      In order fo close the gap and meet or beat consensus estimates, Cole devised a

scheme to get a joint venture partner to pay inflated purchase prices for two intellectual property

sales to the joint venture, with the resulting overpayment pushing Iconix over the line to beat

consensus revenue estimates for each of the two quarters.

       38.      The joint venture at issue had been established in the third quarter of 2013 by

Iconix and Company 1, a brand management company headquartered in Asia and with offices in

New York. Company 1 held. multiple licenses for Iconix brands, and had done business with

Iconix in the past. The joint venture was formed to distribute items bearing Iconix brands in

Sautlleast Asia, and was known within Iconix as the Southeast Asia or "SEA"joint venture.

       39.      In the second. and third quarters of 2014, Company 1 agreed to overpay for the

intellectual property because Cole agreed — in secret, oral side deals — to give the overpayments
              Case 1:19-cv-11148 Document 1 Filed 12/05/19 Page 9 of 42



back to Company 1 at a later date. Cole promised that Iconix would find ways to return the

overpayments and conceal their nature, such as by calling them payments for marketing and

similar services, when in fact Iconix would simply be giving money to Company 1. Iu both

transactions, Company 1 was set to pay the purchase price in installments over time, with only

20 percent of the full price due at closing. As a result, this meant that Company 1 did riot bear

the cost of t11e overpayment up front.

        B.      The Second Quarter "SEA IT" Round-Trip Inflated Revenue and Non-GAAP
                Diluted EPS

       40.       In the second quarter of 2014, the consensus estimates from analysts were that

Iconix would report quarterly revenue of over $117 million, and EPS of $0.67 when the quarter

ended on June 30. Based on financial forecasts that Cole and Horowitz reviewed on a regular

basis throughout the quarter, Iconix was not on track to meet those metrics.

       41.      As a result, Cole and Horowitz were considering several initiatives involving

sales of Iconix intellectual property as a way of bumping up revenue and EPS.

       42.      For example, Company 1 and Iconix executives, including Cole and Horowitz,

had been negotiating an amendment to the SEA joint venture that involved Iconix selling certain

intellectual property rights to the joint venture.

       43.     The parties discussed a $10.9 million purchase price. The $10.9 million purchase

price was consistent with a fair market valuation calculated internally by executives at Company

1, and Cole and Horowitz had been discussing a $10.9 million purchase price for the assets with

executives at Company 1 iii. April and May of 2014. Deal documentation was prepared on the

basis of a $10.9 million purchase price.

       44.      But according to the financial forecast documents reviewed by Cole and

Horowitz, the revenue Icoizix would receive from selling the intellectual property at its fair


                                                     9
             Case 1:19-cv-11148 Document 1 Filed 12/05/19 Page 10 of 42



market value of approximately $10.9 million would not be enough for Iconix to meet consensus

revenue estimates.

       45.     Consequently, between on or about June 18 and on or about June 27, 2014, Cole

determined that the purchase price must be increased. by $5 million, to $159 million, and Cole

negotiated the increase. Company 1 ultimately agreed to this increase.

       46.     Before finalizing the transaction, lzo valuation was prepared at Tconix or Company

1 that would justify a purchase price of ~ 15.9 million.

       47.     Cole negotiated this deal and the purchase price increase with executives of

Company 1. Cole promised Company 1 that if Company 1 paid $159 million for the intellectual

property valued at $10.9 million, then Iconix would give back the $5 million overpayment at a

later time. One ofthe methods for returning the money that was later discussed was by using the

guise of a pa}nnent for marketing services.

       48.     The marketing services arrangement was a sham. Neither Cole nor Horowitz ever

had a written agreement with Company 1 to provide marketing services related to this

transaction. At the time the SEA II transaction was entered, no marketing services were

specified, let alone services that would add up to $5 million.

       49.     Cole intended to give back to Company 1 the $5 million overpayineilt. Later, the

return payments by Iconix were called payments for "marketing services" merely for accounting

purposes. Cole intended the $5 million figure to match the overpayment that Iconix was

receiving, not to reflect the value of any services provided by Company 1.

       50.     In the tune period during which the deal was being negotiated, Horowitz was in

regular communication with Cole as to how much revenue Iconix needed to meet its objectives,

and how the SEA II deal could be structured. When the SEA. II deal was complete, Horowitz



                                                 10
             Case 1:19-cv-11148 Document 1 Filed 12/05/19 Page 11 of 42



understood the reason for the $5 million overpa}nnent and that Cole had promised to return the

money to Company 1.

       51.     After Cole promised that Iconix would give back the ~5 million overpayment,

Company 1 agreed to a final purchase price of $15.9 million.

       52.     Cole and Horowitz then had the deal documents revised to update the purchase

price from 510.9 million to $15.9 million. Because the substance of the deal had not otherwise

changed, the only teen that they had. changed was price.

       53.     The SEA II deal was finalized on June 30, 2014, the last day of the second

quarter.

       54.     Cole signed the contracts on behalf of Iconix.

       55.     At the time the deal closed, Company 1 paid Iconix 25 percent of the inflated

purchase price, or ~4 million.

       56.     Iconix recognized a second quarter gain of$13.6 million on the transaction,

representing the difference between the consideration received and the book value of Iconix's

interest in the brands contributed to the joint venture.

       57.     Ofthis, $5 million should not have been recognized, as Iconix had promised to

return it via round-trip. Consequently, under the relevant accounting standards and Iconix's

accounting policies, it was not permissible to recognize the $5 million overpayment as revenue.

       58.     On July 29, 2014, Iconix issued a press release announcing its second quarter

results, and filed the press release with the SEC the salve day as an exhibit to a Form 8-K. The

press release described Iconix's results in a materially false and misleading manner.
             Case 1:19-cv-11148 Document 1 Filed 12/05/19 Page 12 of 42



       59.     The title of the press release was "Iconix Brand Group Reports Record Revenue

and Earnings for the Second Quarter of 2014," and just below that, Iconix touted ``Record Q2

revenue of $118.9 million and non-GAAP diluted EPS of $0.75."

       60.     This revenue figure was false, because it had been materially inflated due to the

$5 million overpayment.

       61.     The press release reported non-GAAP diluted earnings per share of X0.75,

beating the consensus estimate of $0.67 by eight cents per share. If the false revenue from the

SEA II deal had been excluded, then Iconix would have reported X0.69 per share, only two cents

over consensus.

       62.     The SEA II transaction was described in a materially misleading fashion in

Iconix's Fonn 10-Q, filed with the SEC on or about August 6, 2014. Cole signed the false and

misleading Form 10-Q.

       63.      Cole also signed a required certification. under Section 302 of the Sarbanes-Oxley

Act of 2002, which was filed as an exhibit to the Fonn 10-Q. Cole falsely certified, among other

things, that the quarterly report did not suffer from material misstatements or omissions, that the

financial statements fairly presented the results of the company, that he had ensured an effective

system of internal control over financial reporting, and that he had disclosed all fraud. Because

he knew of the fraudulent SEA II round-trip transaction that had been used to artificially inflate

revenue and EPS, all of Cole's certifications were false.

       64.     Cole also signed a required certification under Section 906 of the Sarbanes-Oxley

Act, also filed as an exhibit to the Fonn 10-Q. Cole certified that the financial results had been

prepared in accordance with Section 13{a) ofthe Exchange Act, and that they fairly presented the




                                                 12
             Case 1:19-cv-11148 Document 1 Filed 12/05/19 Page 13 of 42



company's results. Again, Cole knew these certifications were false because revenue had been

manipulated.

       65.     The Form 10-Q falsely reported revenue of over $l 18.9 million for the quarter.

The consensus revenue estimate for Iconix was just over ~ 117 million, meaning that because of

the $5 million in bogus revenue from the SEA II transaction, Iconix beat the analysts' consensus

estimate by X1.86 million. If Iconix had excluded the ~5 million from the SEA II transaction that

it had promised to give back to Company 1, Iconix would have reported revenue of

approximately ~ 113.9 million, and therefore would have fallen short of the consensus estimate

by over $3.1 million. This meant that revenue was overstated by 4.4 percent.

       66.     In the Form 10-Q, Iconix reported net income after taxes for the quarter of over

$38.78 million. Excluding the impact of the $5 million of bogus revenue from the SEA II deal,

net of the effect of taxes, would have resulted in actual net income of approximately $36.38

million, meaning that Iconix's net income for the second quarter was inflated by over 9 percent.

       67.     In its Form 10-Q, Iconix also described the trademark rights transferred to the

SEA joint venture as part ofthe SEA II deal, and claimed that: "In return,[Company 1]agreed to

pay [Iconix] $159 million," which was materially false and misleading because it failed to

disclose that only $10.9 million was paid as consideration for the trademark rights, with $5

million. representing an agreed-upon overpayment, lacking in economic substance, that Cole had

promised to send back to Company 1.

       68.     This materially false and misleading statement was repeated in Iconix's annual

report filed on Fonn 10-K on March 2, 2015, which Cole signed.




                                                13
                Case 1:19-cv-11148 Document 1 Filed 12/05/19 Page 14 of 42



         69.     This materially false and misleading statement was repeated in Iconix's Fonn 10-

Q far the first quarter of 2015, filed on May 8, 2015. Cole signed the quarterly report as well as

two false Sarbanes-Oxley certifications.

           C.    The Third Quarter "SEA III" Round-Trip Transaction Inflated Revenue
                 and Non-GAAP Diluted EPS

         70.     In the third quarter of 2014, which ended on September 30, it appeared as though

Iconix would miss its targets for revenue and ear-~Zings. The analysts' consensus estimates were

about $111.8 million for quarterly revenue, and EPS of $0.63. Throughout the quarter, Cole and

Horowitz reviewed financial forecast documents projecting that Iconix would fall short of those

targets.

         71.     Consequently, Cole and Horowitz were again considering joint venture initiatives

as a way to realize one-time gains and hit their financial metrics.

         72.     One ofthe joint venture initiatives was the sale of additional intellectual property

assets to the SEA joint venture. This transaction, referred to by some within Iconix as "SEA. III,"

resulted in a second amendment to the SEA joint venture agreement.

         73.     Horowitz was extensively involved in negotiating the transaction, and he kepi

Cole informed of the negotiations through frequent email and in-person updates.

         74.     Cole personally negotiated key elements of this transaction as we11 as the final

terms.

         75.     Cole, Horowitz, and executives at Company 1 had discussed a deal iii which

Company 1 would pay Iconix ~ 15.5 million for the intellectual property assets.

         76.     This $15.5 million purchase price snatched a fair market valuation calculated

internally at Company 1, and was the purchase price that Cole and Horowitz had been discussing

with executives at Company 1.


                                                  14
             Case 1:19-cv-11148 Document 1 Filed 12/05/19 Page 15 of 42



       77.     Cole determined that the purchase price must be increased by S6 million, to X21.5

million, in order for Iconix to beat its consensus revenue estimate.

       78.     Prior to this deal, no one at Iconix or Company 1 had prepared valuations that

would justify a $21.5 million purchase price.

       79.     In or about the first half of September, 2014, Cole negotiated a $6 million

increase to the purchase price. In an oral side deal, Cole promised that if Company 1 overpaid

for the assets by $6 million, then Iconix would return $6 million to Company 1.

       80.     Cole, Horowitz, and executives at Company 1 discussed that one of the ways that

Iconix could give back ~6 million would be by enabling Company 1 to prematurely terminate a

particular license with Iconix to sell children's apparel, which would reduce the royalty fees

Company 1 would owe to Iconix. Horowitz worked with Cole to develop this proposal.

       81.     During the negotiations, Horowitz gave executives at Company 1 a draft

agreement terminating the children's apparel license.

       82.     At Cole's direction, Horowitz worked with lawyers to finalize the deal documents

which reflected the $21.5 million purchase price for SEA III.

       83.     The deal. documents did not reflect Cole's promise to give $6 million back to

Company 1. That promise was never reduced to a written agreement.

       84.     The SEA III transaction was executed on September 17, 2014. Cole signed the

contract on behalf of Iconix.

       85.     At the same time the deal closed, Company 1 paid Iconix 20 percent of the

inflated purchase price, or $4.3 million.

       86.     On or about September 30, 2014, Iconix recorded an $18.7 million gain o17 the

transaction, representing the difference between the $21.5 million purchase price and the book



                                                 15
             Case 1:19-cv-11148 Document 1 Filed 12/05/19 Page 16 of 42



value of Iconix's interest in the assets contributed to the joint venture. Of this gain, $6lnillion

should not have been recognized, as Iconix had promised to return it via round-trip.

Consequently, under the relevant accounting standards and Iconix's accounting policies, it was

not permissible to recognize the $6 million overpa}nnent as revenue.

       87.     On October 28, 2014, Iconix issued a press release announcing its third quarter

results. The press release was filed with the SEC the next day, October 29, 2014, as an exhibit to

a Form 8-K filing.

       88.     The press release contained materially false and misleading statements. The press

release touted that Iconix had achieved "[r]ecord Q3 diluted non-GAAP EPS of $0.73, a 23%

increase over prior year quarter.'" This was materially false and misleading because the EPS

metric had been manipulated.

       89.     Reporting non-GAAP diluted EPS at $0.73 enabled Iconix to beat the consensus

estimate of $0.63 by ten cents. If Iconix had excluded the effect of the bogus ~6 million in

revenue from its EPS calculation, then its non-GAAP diluted EPS would have been $0.65 cents —

only two cents over the consensus —and not the record high touted in the press release.

       90.     The press release also touted the achievement of"[r]ecord Q3 revenue of a 113.8

million, a 6% increase over prior year quarter," which was false and misleading in light ofthe $6

million in false revenue recognized in the third quarter.

       91.     The press release also reported net income for the quarter of$37.2 million, up

from the same period the year before, and net income for the first nine months of 2014 of$138.8

million, also up considerably from the same period in 2013.

       92.     Cole was quoted in the press release as stating that "[o]ur strong third quarter and

year to date results reflect the continued strength of our overall portfolio and the power of our



                                                 16
             Case 1:19-cv-11148 Document 1 Filed 12/05/19 Page 17 of 42



business model." Cole did not state that performance had been overstated through the inclusion

of bogus revenue. Cole attributed the "strong third quarter and year to date results'' in part to

"double digit growth around the world driven by our global brands and joint ventures," but

omitted to state that an international joii7t venture with Company 1 was being used as a way to

manufacture fake revenue.

       93.     These materially false and misleading statements were repeated in Iconix's

quarterly report for the third quarter, filed with the SEC on Form 10-Q on November 7, 2014,

and sided by Cole.

       94.     Cole also signed the same required Sarbanes-Oxley certifications identified above

in paragraphs 63-64, falsely certifying that t11e quarterly report complied with section 13(a) of

the Exchange Act, fairly presented the financial results of the company, and was free of material

misstatements or omissions, and that Cole had disclosed material facts to the auditors, insured ail

effective system ofinternal control over financial reporting, and had disclosed any known or

alleged fraud. Because he was concealing the fraudulent SEA II and SEA III round-trip

transactions, Cole knew that each of these certifications was false.

       95.     In its Form 10-Q, Iconix towed quarterly revenue and other metrics that were

falsely inflated by the SEA IIl transaction. The third quarter report touted "Record Q3 revenue

of~ 1.13.8 million," and "Gain related to the sale of...trademarks in the Greater China territory

to our Icoilix Southeast Asia joint ventu~•e" as two of three "Highlights of Current Quarter."

       96.     In the Fonn 10-Q, Iconix falsely reported approximately $113.8 million. in

revenue for the quarter, and $348.8 million. in revenue for the year-to-date. By reporting false

revenue, Iconix was able to meet the analysts' consensus revenue estimate of approximately

$111.8 million by $1.94 million. Revenue for the quarter was inflated by over 5 percent.



                                                 17
              Case 1:19-cv-11148 Document 1 Filed 12/05/19 Page 18 of 42



        97.     Iconix reported $37.2 million in after-tax net income, and $138.8 million in net

income for the year-to-date. If the $6 million SEA III overpayment were deducted from revenue

and adjusted for the effect of taxes, actual net income would have been reported as a little over

X34 million, meaning that net income for the third quarter was overstated by over 12 percent.

       98.     The third quarter report repeated the same false description of the SEA II

transaction that was included in the second quarter report. Tl1e Fonn 10-Q also described the

trademark rights transferred to the SEA joint venture as part of the SEA III deal, and claimed

that: "In return,[Company 1]agreed to pay [Iconix] $21.5 million," which was misleading

because it failed to disclose that $6 million of this total represented an agreed-upon. overpayment,

lacking in economic substance, which Cole had promised to send back to Company 1.

       99.     This materially false and misleading statement was repeated in Iconix's 2014

Annual Report, submitted on a Form 10-K filed on March 2, 2015, and. again in its Fonn 10-Q

for the first quarter of 2015, filed on May 8, 2015. Both reports were signed by Cole, as well as

the required Sarbanes-Oxley certifications.

       D.      Iconix's 2014 Financial Statements Were False as a Result of Defendants'
               Fraud

       100.    As a result of Defendants' revenue recognition fraud, Iconix made false and

misleading statements when reporting its 2014 financial results.

       101.    First, on February 26, 2015, Iconix announced its 2014 results in a press release,

which it filed the same day as an exhibit to a Fonn 8-K.

       102.    The press release quoted Cole, who was "pleased with our performance in 2014."

       103.    The first item touted in the press release was revenue, reportedly up 7 percent

from the year before. Iconix reported annual revenue of over $461 million, beating the

consensus revenue estimate of over X459 million by about $1.4 million. This was misleading,
                Case 1:19-cv-11148 Document 1 Filed 12/05/19 Page 19 of 42



because if the bogus $11 million in revenue from the SEA II and SEA III transactions had been

deducted, Iconix would have reported about X450 million in revenue, meaning the company

would have missed consensus estimates by about $9.59 million. Given the importance placed on

meeting or beating consensus estimates, this was a material rnisstateinent.

        1.04.    The next item touted was non-GAAP diluted earnings per share, up 16 percent

from 2013. Iconix reported non-GAAP diluted EPS of $2.78 for the year, beating the analyst

estimate of $2.76 by two cents. This was also misleading, because if the sham SEA II and SEA

III overpayments had been excluded from revenue, and if a bogus $3.1 million payment,

discussed below, had been excluded. from expenses, Iconix would have reported non-GAAP

diluted EPS of $2.74, missing the analysts' consensus estimate by two cents. Given the

importance placed on meeting or beating consensus estimates, this was a material misstatement.

       105.      On March 2, 2015, Iconix issued its 2014 financial statements, filed as part of

Iconix's 2014 annual report on a Form 10-K.

       106.      Cole signed the false finai7cial statements.

       107.      Cole also signed false Sarbanes-0xley certifications, with the same certifiations

as set forth in paragraphs 63-64 above.

       108.      The annual financial statements repeated the false revenue number from the press

release, claiming that Iconix had achieved revenue of over $461 million for the year. Cole

si~,med the financial statement despite knowing that $11 million ii1 revenue had been fraudulently

recognized as a result of the round-trip SEA transactions.

       E.        Cole and Horowitz Worked to Facilitate Payments to Company 1 in the
                 Fourth Quarter of 2014

       109.      On September 26, 2014, in an effort to collect the SEA II overpayment that Cole

had promised to give back, Company 1 sent three invoices to Iconix, totaling $5 million.


                                                  19
                 Case 1:19-cv-11148 Document 1 Filed 12/05/19 Page 20 of 42



        110.      Although the $5 million total exactly matched the amount of the SEA II

 overpayment, the invoice amounts were greatly in excess of the value of the marketing services

 to which they purported to relate.

        1 11.     The invoices were suspicious, among other things, because they were for large,

 round numbers, were payable upon receipt, and contained little description of any services

 rendered. In addition, one of the invoices related to marketing for a brand that was unrelated to

 the SEA joint venture.

        1 12.     By contrast, bona fide joint venture invoices typically were for non-round

 amounts corresponding to the actual value of services rendered, were not payable on receipt, and

 contained a description specifying that a verifiable service had been rendered.

        113.      Moreover, the ~5 million in invoices were for services not memorialized ii1 any

 written agreement.

        1 14.     After the invoices were brought to his attention, Cole directed Horowitz to obtain

 new invoices that addressed the suspicious red fags identified above.

        1 15.     Cole and Horowitz communicated with executives at Company 1's New York

 offices, requesting new invoices.

        1 1.6.    After these requests, on October 2, 2014, Company 1 issued new invoices for the

 same purported services. In the new invoices, Company 1 made slight changes to the amounts

(to avoid round numbers), added some detail to the services description, and changed the invoice

 dates to September 30.

        1 17.     By late November 2014, Iconix had nat paid the invoices.
               Case 1:19-cv-11148 Document 1 Filed 12/05/19 Page 21 of 42



       118.     Cole and Horowitz communicated with each other and with executives at

Company 1, in meetings and via email, about how to repay the money Cole had promised would

be returned to Company 1.

       1 19.    On November 17, 2014, Horowitz informed Cole by email that he had processed

some of the Company 1 invoices.

       120.     On November 25, 2014, Iconix paid $1,940,230 to Coinparly 1 via electronic

transfer. Cole approved the transfer. The invoice associated with the pa}nnent was one of the

invoices Company 1 first presented on September 26, and that Company 1 later amended to add

detail, change the invoiced amount, and change the invoice date to September 30.

       121.     Then on December 10, 2014, Iconix paid $955,710 to Company 1 via electronic

funds transfer. Cole signed the transfer instructions. Again, the invoice associated with the

pa}nnent was one of the invoices first presented on September 26, then later amended to add

detail and change the invoiced amount and date.

       122.     On December 17, 2014, Iconix paid Company 1 a total of $2,467,340 via multiple

electronic transfers. The transfers were approved as one group, and Cole signed the transfer

instructions. There was no written agreement related to any of the services described in the

invoices, and the invoiced amounts greatly exceeded the real value of any of the services

described in the invoices. Rather, the invoices were meant merely to paper over Icoilix's

payments of amounts due to Company 1 pursuant to the agreements negotiated by Cole.

       123.     All together, these pa}nnents totaled over $5.3 million.

       124.     The third invoice that Company 1 had sent to Iconix on September 26 had been

reissued on October 2 under a different amount, $2.1 million. Iconix rejected the invoice in




                                                 21
               Case 1:19-cv-11148 Document 1 Filed 12/05/19 Page 22 of 42



December 2014. That invoice purported to be for marketing services unrelated to the SEA joint

venture. When Iconix rejected the invoice, Company 1 wrote it off its books.

        125.    Though Iconix had drafted a termination agreement for Company 1's children's

apparel license, Iconix ultimately did not Terminate the agreement.

        126.    Cole also negotiated a new joint venture with Company 1, through which the two

companies would distribute certain Iconix-branded merchandise in the Middle East, Europe, and

North Africa regions. The deal, known within Iconix by the acronym "MENA," closed on

December 24, 2014.

        127.    Cole personally negotiated the terms of the MENA deal with Company 1,

including in the week before the deal was executed.

       128.     As part of the MENA deal, Company 1 purchased an interest in a joint venture

called Iconix MENA for about $18.8 million. In connection with that transaction, Cole

negotiated a written agreement with Company 1 whereby Iconix would give $3.1 million to

Company 1 in the form of"consulting fees" for a purported due diligence and marketing analysis

of the Middle East and Nortl1 Africa markets.

       1.29.    At Cole's direction, Horowitz helped finalize the deal documents.

       130.     The $3.1 million payment was grossly disproportional to the true value of any due

diligence or market analysis. In short, the $3.1 million due diligence contract was merely a

vehicle for simply giving $3.1 million to Company 1, rather than a legitimate business expense.

       131.     On December 23, 2014, Cole authorized Iconix to pay Company 1 $3.1 million

for"ME JV formation. costs," and payment was made.




                                                22
               Case 1:19-cv-11148 Document 1 Filed 12/05/19 Page 23 of 42



        F.      After Iconix Received the SEC Comment Letter, Cole Obstructed the
                Inquiry Through False Responses and Destruction of Evidence

        132.    On December 15, 2014, Iconix received a comment letter from the SEC's

Division of Corporation Finance, as part of a filing review of the company's 2013 annual report.

In its letter, Corporation Finance inquired about certain accounting and reporting matters,

including Iconix's accounting for international joint ventures such as those at issue in this case.

Cole led the process of formulating the company's written response. On February 11, 201.5, as

part of the comment letter process, Corporation Finance sent Iconix another letter seeking

additional. information about international joint ventures, including the SEA and MENA joint

ventures.

        133.    Cole led a group of Iconix officers and employees, including Horowitz, who

worked on formulating a written response to the Corporation Finance inquiry, which the

company sent on February 24, 2015. Horowitz drafted certain language in the response and Cole

made or directed that certain edits be made. At Cole's direction, both Defendants contributed to

the final, false and misleading language of the Iconix response letter.

        134.    Cole and Horowitz knew Iconix's response to the comment letter would be made

publicly available. The company's response letter was posted on the SEC's EDGAR website.

        135.    In its February 11, 2015 comment letter, the Division of Corporation Finance had

asked Iconix to "further explain to us the primary business purpose" of certain international joint

venture transactions, to "clearly explain the circumstances that lead to" each transaction, and to

"describe the circumstances leading to a decision to enter into each transaction. and identify the

individuals) who is responsible for negotiating and executing these transactions."

        136.    At the direction of Cole, the Iconix response was misleading. Iconix's response

letter listed reasons for entering the second quarter SEA II deal, but omitted the role played by


                                                 23
               Case 1:19-cv-11148 Document 1 Filed 12/05/19 Page 24 of 42



the $5 million overpayment that enabled Iconix to fraudulently boost revenue, or Cole's promise

to return $5 million to Company 1. Similarly, the response letter described the intellectual

property assets that Iconix contributed to the joint venture, and stated that in return, Company 1

"agreed to pay [Iconix] $15.91nillion," which misleadingly omitted that only $10.9 million of

the purchase price was consideration for the intellectual property, with the remaining $5 million

constituting an overpayment that Cole had promised to give back.

        137.       In addition, in order to insulate Cole from scrutiny, the Iconix response falsely

stated that the SEA II deal was "negotiated by~' Horowitz "with guidance from CEO, Neil Cole."

This was misleading because, as set forth above, Cole was instrumental in negotiating the

overpayment and giveback elements of this deal.

        138.       At Cole's direction, the Iconix letter provided a similarly misleading response as

to the third quarter SEA III deal, omitting the ~6 million overpa}nnent from the list ofreasons

Iconix entered the deal, and falsely stating that "[i]n respect of its 50% interest in the joint

venture,[Company 1] agreed to pay [Iconix] $21.5 million." This was misleading because, as

set forth above, Company 1 paid $15.5 million in consideration for the intellectual property

assets, with the remaining $6 million representing an overpayment that Cole had promised to

give back.

        139.    The Iconix response letter misleadingly stated that fhe third quarter SEA III

transaction was negotiated by Horowitz and another executive "with guidance from CEO, Neil

Cole," when in reality, Cole played an instrumental role in negotiating SEA III, personally

negotiating the overpayment and giveback terms.

        140.    Cole specifically directed that his role in the deals be downplayed in the Iconix

response letter.



                                                    m
               Case 1:19-cv-11148 Document 1 Filed 12/05/19 Page 25 of 42



        141.     The SEC comment letter requested that Iconix describe its basis for the revenue it

reco~~ized from international joint venture transactions, including those at issue in this case.

Iconix provided a justification for revenue recognition in the second quarter SEA. II transaction

that was false and misleading because it stated that Iconix recognized the gain from the SEA II

transaction as revenue, while omitting that $5 million of this represented an overpayment that

Cale had promised to retunl. Similarly, Iconix provided a justification for the third quarter SEA

III transaction that was false and misleading because it stated that Iconix recognized the gain

from the SEA III transaction as revenue, while omitting that ~6 million of this represented an

overpayment Yhat Cole had promised to give back.

        142.     The SEC comment letter also requested that Iconix describe the material terms of

its international joint venture transactions. At Cole's direction, the descriptions in the Iconix

response letter were false and misleading.

       143.     Iconix provided a false and misleading description of the terms of the second

quarter SEA II transaction, which omitted that the $15.9 million purchase price had been inflated

by a $5 million overpayment that Cole had promised to give back. Cole's promise to give $5

million back to Company 1 was omitted entirely.

        144.     Similarly, Iconix provided a false and misleading description of the teens of the

third quarter SEA III transaction, which omitted that the $21..5 million purchase price had been

inflated by a $6 million overpayment that Cole had promised to give back. Cole's a~•eement to

return $6 million to Company 1 was omitted entirely.

        145.     During the time period that Iconix was preparing its responses to the SEC

comment letters, Cole also directed the destruction of documents and emails related to the joint

venture transactions described in this Complaint.



                                                 25
              Case 1:19-cv-11148 Document 1 Filed 12/05/19 Page 26 of 42



       14b.    Cole gave this instruction in order ~o obstruct any investigation that might arise as

a result of the Corporation Finance inquiry.

       147.    As a consequence of Cole's instruction, both Cole and Horowitz deleted. relevant

emails related to Company 1 and the scheme set forth above.

       G.      Horowitz and Cole Resigned and Iconix Restated Its Financial Statements

       148.    In April of 2015, Horowitz resigned from Iconix. In a letter to the Board of

Directors announcing his resignation, Horowitz suggested that the Board examine certain

accounting issues, including the SEA transactions.

       149.    In August of 2015, Cole resigned all of his positions at Iconix. Soon after, the

Board of Directors announced that it had previously formed a Special Committee to examine the

company's accounting practices.

       150.    Beginning in November of 2015, Iconix announced what would become a series

ofrestatements of its financial statements, which touched on a number of accounting errors and

improprieties. Among other things, the restatements involved consolidating into Iconix's books

its international joint ventures, including the SEA joint venture, as amended under the SEA II

and SEA III transactions, and the MENA joint venture, with the result that revenue recognized as

part of the joint ventures was reversed.

H.     Defendants 1VIisled Accountants and Auditors

       151.    Cole and Horowitz each failed to disclose to accountants within Iconix the true

nature ofthe SEA II and SEA III deals, and the promise to give millions of dollars in

overpayments back to Company 1. Through this failure, Iconix's accounting and finance

personnel were incorrectly led to believe that the purchase prices recorded for the SEA II and

SEA III deals were bona fide amounts that could be recognized as revenue.



                                                26
                Case 1:19-cv-11148 Document 1 Filed 12/05/19 Page 27 of 42



        152.     By failing to disclose that the X3.1 million MENA payment was not in fact. for due

diligence services, Cole also conveyed the false and misleading impression to Iconix's

accounting and finance personnel that the $3.1 million due diligence payment was a legitimate

business expense.

        153.     Cole and Horowitz also withheld material information from Iconix's external

auditors. Even though Cole and Horowitz each met with members of Iconix's external auditor in

the period of time after the SEA II and SEA III transactions and before the issuance of Iconix's

audited annual report in March 2015, neither Cole nor Horowitz disclosed the inflated revenue

and givebacks from the SEA II and SEA III deals, or the inflated revenue, net income, and non-

GAAP diluted earnings per share that Iconix reported as a result.

        154.     Cole also made false misrepresentations to Iconix's external auditors in

management representation letters submitted to the auditors in connection with the preparation of

Iconix's second and third quarter reports and 2014 annual report.

        1.55.    To conduct its review of Iconix's quarterly filings and its audit of Iconix's annual.

report, the external auditor required Iconix management to submit a letter making certain

representations relevant to the preparation of the company's financial results, including

representations about the company's activities, internal controls over financial reporting, and

accounting policies and jud~nents.

        156.     On August 6, 2014, Iconix submitted to its external auditor a management

representation letter that was signed by Cole and concerned the second quarter Fonn 10-Q. In

the letter, Cole represented that. the financial results reported in the Form 10-Q were prepared in

accordance with generally accepted accounting principles, that the company had an effective

system of internal controls, that all relevant financial records and data had been made available



                                                  27
                Case 1:19-cv-11148 Document 1 Filed 12/05/19 Page 28 of 42



to the external auditor, and that lnanageinent was not aware of fraud materially affecting the

financial statement, fraud involving those involved in the company's internal controls, or

allegations of fraud involving employees.

        157.     As Cole knew, all of these representations were false, because the $5 million SEA

II overpayment, and corresponding promise to dive back ~5 million to Company 1, had not been

disclosed to the external auditor, and by counting the ~5 million overpayment as revenue, Iconix

had not prepared its financial results in accordance with GAAP. Moreover, the fraud perpetrated

by Cole and Horowitz had materially affected the financial results and involved officers ofthe

company.

        158.     On November 7, 2014, Iconix submitted to its external auditor a inanageinent

representation letter that was signed by Cole and concerned. the third quarter Fonn 10-Q. In this

management representation letter, Cole repeated the same representations as in the second

quarter letter, which were false and misleading because of the concealment ofthe $6 million

SEA III overpa}nnent and Cole's corresponding promise to give $6 million back to Company 1.

In addition, in this letter Cole made representations related to certain guaranteed payments

featured in the SEA III deal. Even though the letter specifically referred to the SEA III deal, it

did not mention the fake revenue or secret, oral giveback promise. Despite this omission, Cole

signed the letter.

        1.59.    Finally, on March 2, 2015, Iconix submitted to its external auditor a management

representation letter that was signed by Cole and concerned the company's annual results and the

2014 Form 10-K. In this letter, Cole repeated the representations that were common to the

second and third quarter management representation letters. These representations were false

and misleading because they omitted any mention of the SEA II and SEA III round-trips.
               Case 1:19-cv-11148 Document 1 Filed 12/05/19 Page 29 of 42



III.    DEFENDANTS RECEIVED MONEY OR PROPERTY AS A RESULT OF THEIR
        FRAUD

        160.    The fictitious revenue that Iconix recognized in connection with the sham

transactions had a material impact on the company's reported quarterly revenue and net income

for the second and third quarters of 201.4, and enabled Iconix to beat consensus estimates for

annual revenue and non-GAAP diluted EPS in 2014.

        161.    Based on these transactions, Iconix recorded $11 million in false revenue, which

was material to its financial reporting and ability to beat consensus estimates in the second and

third quarters of 2014, as well as at 2014 year-end. Without the false revenue recorded, Iconix

would have missed. the consensus revenue estimates in both quarters and at the end ofthe year,

and would have missed the consensus non-GAAP diluted EPS estimate for the year.

        162.    Under the terms of their employment, for the year 2014 both Cole and Horowitz

were entitled to substantial equity-based incentive compensation that would vest if the company

achieved certain financial metrics for 2014. The criteria for this compensation included

achievement of certain milestones for Iconix's earnings before interest, taxes, depreciation, and

amortization ("EBITDA"), and for its free cash flow, both of which factored in Iconix's reported

revenue. Both Cole and Horowitz received equity-based incentive compensation for 2014. In

addition, Cole received a substantial performance-based cash bonus for 2014. Moroever, when

Cole left the company in 2015, he received $2.75 million in severance as well as numerous

Iconix shares and options.

       163.     As a result of this fraud, Iconix stock also traded at inflated prices after Iconix

made false disclosures in 201.4. During that time period, both Cole and Horowitz profited

through sales of their Iconix shares,
                Case 1:19-cv-11148 Document 1 Filed 12/05/19 Page 30 of 42



        164.      After Cole orchestrated the revenue reco~iition fraud set forth above, which

enabled Iconix to boast of record revenues and earnings in the second and third quarters, he sold

millions of dollars' worth of Iconix stock.

        165.     On October 31, 2014, days after the press release falsely announcing the

company's '`record" revenue and earnings for the third. quarter, Cole sold 1 million shares of

Iconix stock, receiving proceeds of $39.51 million. The sale represented a third of Cole's

holdings in company stock, and was not made pursuant to an executive stock sale plan.

        166.     On December 31, 2014, Cole sold 68,306 shares of Iconix stock, realizing over

X2.3 million in tax relief.

        167.     On March 5, 2015, shortly after the filing of the company's amlual report, Cole

sold 144,711 shares of Iconix stock, realizing over $4.9 million in tax relief.

        1.68.    During the same period, Horowitz realized $605,122.66 in tax relief on three

separate sales of Iconix stock.

IV.    THIS ACTION IS TIMELY FILED

        1.69.    Cole has entered into agreements with the SEC in which he agreed to toll, for

various periods and lengths of dine, any statute of limitations applicable to the conduct and

claims alleged herein. Cole's tolling agreements cover the periods from July 18, 2017, through

July 18, 2018, and from August 3, 2019, through December 10, 2019, meaning those periods are

excluded from any calculation of the statute oflimitations. As a result, this action is timely filed

as to Cole.

        170.     Horowitz has entered into agreements with the SEC in which he agreed to toll, for

various periods and lengths oftine, any statute of limitations applicable to the conduct and

claims alleged herein. As a result, this action is timely filed. as to Horowitz.



                                                  Kit:
               Case 1:19-cv-11148 Document 1 Filed 12/05/19 Page 31 of 42



                                             CLAIMS

                                 FIRST CLAIM FOR RELIEF

               (Against Cole and Horowitz for Violations of Section 10(b) of the
                    Exchange Act and Rules lOb-5(a) and (c) Thereunder)

        171.    Paragraphs 1 through 170 are realleged and incorporated by reference as if fully

set forth herein.

        172.    By reason of the conduct described above, Cole and Horowitz, in connection with

the purchase or sale of a security, by the use of means or instrumentalities of interstate

commerce, of the mails, or of the facilities of a national securities exchange, directly or

indirectly:(a) used or employed devices, schemes, or artifices to defraud; and (c) engaged in

acts, practices, or courses of business which operated or would operate as a fraud or deceit upon

other persons, in violation of Section. 10(b) of the Exchange Act [15 U.S.C. § 78j(b)] and Rule

l Ob-5 thereunder [17 C.F.R. § 240.1Ob-5].

        173.    Specifically, Cole and Horowitz engaged in a scheme to manufacture fictitious

revenue to manipulate certain financial metrics far Iconix, with the result that Iconix reported

false financial results in its second quarter, third quarter, and annual reports for 2014, and made

false and misleading statements and omissions concerning the SEA II and SEA. III deals in those

reports, in addition to the quarterly report for the first quarter of 2015. Cole aizd Horowitz

structured and negotiated. round-trip transactions and worked to conceal giveback payments to

Company 1.

        174.    While engaging in the conduct described above, Cole and Horowitz acted

knowingly or recklessly. Their scienter is evidenced by, among others things, their concealment

of material information from accountants and auditors, their attempts to procure invoices that




                                                 31
                Case 1:19-cv-11148 Document 1 Filed 12/05/19 Page 32 of 42



would nod arouse suspicion, their use of false statements to the SEC's Division of Corporation

Finance, and their destruction of evidence.

        1.75.    By engaging in the conduct described above, Cole and Horowitz violated, and

unless restrained and enjoined will again violate, Section 10(b) of the Exchange Act[15 U.S.C.

§78j(b)] and Rule 10b-5 thereunder [17 C.F.R. ~ 240.IOb-5].

                                   SECOND CLAIM FOR RELIEF

                  (Against Cole for Violations of Exchange Act Rule lOb-5(b))

        176.     Paragraphs 1 through 170 are realleged and incorporated by reference as if fully

set forth herein.

        177.     By reason of the conduct described above, Cole, in connection with the purchase

or sale of a security, by the use of means or instrumentalities of interstate commerce, of the

mails, or of the facilities of a national securities exchange, directly or indirectly:(b) made an

untrue statement of a material fact or omitted to state a material fact necessary in order to make

the statements made, in light of the circumstances under which they were made, not misleading,

in violation of Section 10(b) of the Exchange Act[15 U.S.C. § 78j(b)] and Rule lOb-5

thereunder [17 C.F.R. § 240.1Ob-5].

        178.     Specifically, Cole and Horowitz engaged in a scheme to manufacture fictitious

revenue in order to manipulate certain financial metrics for Iconix, with the result that Iconix

reported false financial results in its second quarter, third quarter, and annual reports for 2014,

and made false and misleading statements and omissions concerning the SEA II and SEA III

deals in those reports, in addition to the quarterly report for the first quarter of 201.5, which Cole

also signed. Cole similarly made false and misleading statemezlts and omissions in Iconix's

earnings releases.



                                                  32
                Case 1:19-cv-11148 Document 1 Filed 12/05/19 Page 33 of 42



        1.79.    While engaging in the conduct described above, Cole acted knowingly or

recklessly. Cole's scienter is evidenced by, among others things, his concealment of material

information from accountants and auditors, his attempts to procure invoices that would not

arouse suspicion, his use of false statements to the SEC's Division of Corporation Finance, and

his destruction of evidence.

        180.     By engaging in the conduct described above, Gole violated, and unless restrained

and enjoined will again violate, Section 10(b) of the Exchange Act [15 U.S.C. §78j(b)] and Rule

l Ob-5 thereunder[17 C.F.R. ~ 240.1Ob-5].

                                  THIRD CLAIM FOR RELIEF

                          (Against Cole and Horowitz for Violations of
                               Section 17(a) of the Securities Act)

        181.     Paragraphs 1 through 170 are realleged and incorporated by reference as if fully

set forth. herein.

        182.     By reason of the conduct described above, Cole and Horowitz, in the offer or sale

of securities, by the use of the means or instruments of transportation or communication in

interstate commerce or by use of the mails, directly or indirectly: (i) employed devices, schemes,

or artifices to defraud; (ii) obtained money or property by means of any untrue statement of a

material fact or any omission to state a material fact necessary in order to snake the statements

made, in light of the circumstances under which they were made, not misleading; and/or (iii)

engaged in transactions, practices, or courses of business which operated or would operate as a

fraud or deceit upon the purchaser.

         183.     Specifically, Cole and Horowitz engaged in a scheme to manufacture fictitious

revenue to manipulate certain financial metrics for Iconix, with the result. that Iconix reported

false financial results in its second quarter, third quarter, and annual reports for 2014, and made


                                                 33
               Case 1:19-cv-11148 Document 1 Filed 12/05/19 Page 34 of 42



 false and misleading statements and omissions concerning the SEA II and SEA III deals in those

 reports, in addition to the quarterly report for the first quarter of 2015. Cole and Horowitz

 structured and negotiated round-trip transactions and worked ~o conceal giveback payments to

 Company 1.

        184.     While engaging in the conduct described above, Cole and Horowitz acted.

knowingly, recklessly, or negligently. This is evidenced by, among others things, their

concealment of material information from accountants and auditors, their attempts to procure

invoices that would not arouse suspicion, their use of false statements to the SEC's Division of

Corporation Finance, and their destruction of evidence.

        185.    By engaging in the conduct described above, Cole and Horowitz violated, and

unless restrained and enjoined will again violate, Sections 17(a) of the Securities Act[15 U.S.C.

§§ 77q(a)(1)~(2)~(3)~•

                                FOURTH CLAIM FOR RELIEF

(Against Cole and Horowitz for Aiding and Abetting Iconix's Violations of Section 13(a) of
       the Exchange Act, and Rules 12b-20, 13a-1, 13a-11, and 13a-13 Thereunder)

        186.    Paragraphs 1 through 170 are realleged and incorporated by reference as if fully

set forth herein.

        187.    By reason of the conduct described above, Iconix violated Section 13(a) of the

Exchange Act [15 U.S.C. § 78m(a)] and Rules 12b-20, 13a-1, 13a-11, and 13a-13 thereunder [17

C.F.R. ~§ 240.12b-20, 240.13a-1, 240.13a-11, 240.13a-13]. Cole and Horowitz knowingly or

recklessly provided substantial assistance that aided and abetted Iconix's violation of Section

13(a) ofthe Exchange Act and Rules 12b-20, 13a-1, 13a-11, and 13a-13 thereunder.

        188.    Specifically, Cole and Horowitz engaged in a scheme to manufacture fictitious

revenue in order to manipulate certain financial metrics for Iconix, with the result that Iconix


                                                34
               Case 1:19-cv-11148 Document 1 Filed 12/05/19 Page 35 of 42



reported false financial results in its second quarter, third quarter, and annual reports for 2014,

and made false and misleading statements and omissions concerning the SEA II and SEA III

deals in those reports, in addition to the quarterly report for the first quarter of 2015. Cole and

Horowitz structured and negotiated round-trip transactions and worked to conceal giveback

payments to Company 1.

        189.     Accordingly, pursuant to Section 20(e) of the Exchange Act[15 U.S.C. ~ 78t(e)],

Cole azld Horowitz are liable for those violations.

                                  FIFTH CLAIM FOR RELIEF

               (Against Cole and Horowitz for Violating Section 13(b)(5) of the
                         Exchange Act and Rule 13b2-1 Thereunder)

        190. ~ Paragraphs 1 through 170 are realleged and incorporated by reference as if fully

set forth. herein.

        191.    By reason of the conduct describe above, Cole and Horowitz, directly or

indirectly, knowingly circumvented or knowingly failed to implement a system of internal

accounting controls or knowingly falsified, or caused to be falsified, books, records, or accounts

that Iconix was required ~o maintain under Section 13(b)(2) of the Exchange Act[15 U.S.C. ~

78in(b)(2)~•

        192.    Specifically, Cole and Horowitz engaged in a scheme to manufacture fictitious

revenue to manipulate certain financial metrics for Iconix, with the result that Iconix reported

false financial results in its second quarter, third quarter, and. annual reports for 2014, and made

false and misleading statements and omissions concerning the SEA II and SEA III deals in those

reports, in addition to the quarterly report for the first quarter of 2015. Cole and Horowitz

structured and negotiated round-trip transactions and worked to conceal giveback payments to

Company 1. In carrying out this scheme, Cole and Horowitz caused the deal documentation to


                                                 35
                Case 1:19-cv-11148 Document 1 Filed 12/05/19 Page 36 of 42



reflect inflated purchase prices and to omit the secret side deals whereby Cole had promised to

give millions back to Company 1, thereby falsifying books and records and circumventing

internal controls related to properly recording transactions. As the intended results of their

scheme, Cole and Horowitz caused Tconix to improperly account for the transactions in the

companys accounts by recognizing millions in bogus revenue, resulting in erroneously inflated

revenue, net income, and non-GAAP diluted EPS. In circumvention of the company's system of

internal controls, Cole and Horowitz misled accountants and auditors, and Cole signed the false

financial statements, signed false certifications, and made false management representations to

the company's extei~ial auditors.

        193.      By engaging in the conduct described above, Cole and Horowitz violated, and

unless restrained and enjoined will again violate, Section 13(b)(5) of the Exchange Act [15

U.S.C. § 78m(b)(5)] and Rule 13b2-1 thereunder [17 C.F.R. § 240.13b2-1].

                                  SIXTH CLAIM FOR RELIEF

    (Against Cole and Horowitz for Aiding and Abetting Iconix's Violation of Section
                    13(b)(2)(A) an 13(b)(2)(B) of the Exchange Act)

        194.     Paragraphs 1 through 170 are realleged and incorporated by reference as if fully

set forth herein.

        1.95.    By reason of the conduct described above, Iconix violated Section 13(b)(2)(A)

and 13(b)(2)(B) of the Exchange Act[15 U.S.C. § 78m(b)(2)(A) and (b)(2)(b)]. By reason ofthe

conduct described. above, Cole and Horowitz knowingly or recklessly provided substantial

assistance to and thereby aided and abetted Iconix's violations of Section 13(b)(2)(A) and

13(b)(2)(B) of the Exchange Act[15 U.S.C. § 78m(b)(2)(A) and (b)(2)(b)].

       19b.      Specifically, Cole and Horowitz engaged in a scheme to manufacture fictitious

revenue to manipulate certain financial metrics for Iconix, with the result that Iconix reported


                                                 36
               Case 1:19-cv-11148 Document 1 Filed 12/05/19 Page 37 of 42



false financial results in its second quarter, third quarter, and amlual reports for 2014, and made

false and misleading statements and omissions concerning the SEA II and SEA TII deals in those

reports, in addition to the quarterly report for the first quarter of 2015. Cole and Horowitz

structured and negotiated round-trip transactions and worked to conceal giveback pa}nnents to

Company 1. In carrying out this scheme, Cole and Horowitz caused the deal documentation to

reflect inflated purchase prices and to omit the secret side deals whereby Cole had promised to

give millions back to Company 1, thereby falsifying books and. records and circumventing

internal controls related to properly recording transactions. As the intended results of their

scheme, Cole and Horowitz caused Iconix to improperly account for the transactions in the

company's accounts by reco~mizing millions in bogus revenue, resulting in erroneously inflated

revenue, net income, and non-GAAP diluted EPS. In circumvention of the company's system of

internal controls, Cole and Horowitz misled accountants and auditors, and Cole signed the false

financial statements, signed false certifications, and made false management representations to

the company's external auditors.

        197.    Accordingly, pursuant to Section 20(e) of the Exchange Act [15 U.S.C. ~ 78t(e)],

Cole and Horowitz are liable for those violations.

                               SEVENTH CLAIM FOR RELIEF

           (Against Cole and Horowitz for Violating Exchange Act Rule 13b2-2)

        198.    Paragraphs 1 through 170 are realleged and incorporated by reference as if fully

set forth herein.

        199.    By reason of the conduct described above, Cole and Horowitz, while acting as

officers of Iconix, directly or indirectly,(i) made or caused to be made materially false or

misleading statements to an accountant; or (ii) omitted to state, or caused another person to omit

to state, material facts necessary in order to make statements made,in light ofthe circumstances

                                                37
               Case 1:19-cv-11148 Document 1 Filed 12/05/19 Page 38 of 42



under which such statements were made, not misleading, to an accountant in connection with {1)

any audit, review or examination of the financial statements of the issuer required by the

Exchange Act or rules thereunder; or(2)the preparation or filing of any document or report

required to be filed with the SEG pursuant to Section 13(b)(2) of the Exchange Act[15 U.S.C. §

78m(b)(2)], or otherwise.

        200.    Specifically, Cole and Horowitz engaged in a scheme to manufacture fictitious

revenue to manipulate certain financial metrics for Iconix, with t}ie result that Iconix reported

false financial results in its second quarter, third quarter, and annual reports for 2014, and made

false and misleading statements and omissions concerning the SEA II and SEA III deals in those

reports, in addition to the quarterly report for the first quarter of 2015. Cole and Horowitz

structured and negotiated round-trip transactions and worked to conceal giveback pa}nnei7ts to

Company 1. Cole and Horowitz misled accountants and auditors by conceali7lg the true nature of

the SEA II and SEA III transactions. Cole also signed the false financial statements, signed false

certifications, and made false management representations to the company's external auditors.

        201.    By engaging in the conduct described above, Cole and Horowitz violated, and

unless restrained and enjoined, will continue to violate Rule 13b2-2 of the Exchange Act[17

C.F,R. ~ 240.13b2-2].

                                 EIGHTH CLAIM:FOR RELIEF

                     (Against Cole for Violating Exchange Act Rule 13a-14)

        202.    Paragraphs 1 through 170 are realleged and incorporated by reference as if fully

set forth. herein.

        203.    Rule 13a-14 of the Exchange Act requires that each principal executive and

principal financial officer of an issuer, a~ the time of filing a report, must sign a certification at

the time of filing averring, among other things, that the report does not contain any untrue
               Case 1:19-cv-11148 Document 1 Filed 12/05/19 Page 39 of 42



statement of material fact or omit to state a material fact necessary to make the statements made,

in light of the circumstances under which such statements were made, not misleading with

respect ~o the period covered by the report, and certifying certain matters as to the preparation of

the company's financial results and its internal controls over financial reporting. By reason of

the conduct described above, Cole, as the Chief Executive Officer of Iconix, signed such

certifications on August 6, 2014, on Iconix's Fonn 10-Q for the period ending June 30, 2014; on

November 7, 2014, on Iconix's Fonn 10-Q for the period ending September 30, 2014; on March

2,2015, on Iconix's Form 10-K for the period ending December 31, 2014; and on May 8, 2015,

on Iconix's Form 10-Q for the period ending March 31, 2015, in accordance with Section 302 of

the Sarbanes-Oxley Act of2002 and Rule 13a-14 [17 C.F.R. § 240.13a-14], promulgated

thereunder. Each certification was false because Cole represented that(1)the report did not

contain any untrue statement or omission of a material fact necessary to snake the statements not

misleading in light of the circumstances in which they were made, and (2)the financial

statements in the report fairly presented in all material respects the financial. condition and results

of the operations of Iconix. At the time he signed each certification, Cole was aware that the

accompanying report contained material misstatements and. omissions.

        204.    While engaging in the conduct described above, Cole acted knowingly or

negligently.

        205.    By engaging in the conduct described above, Cole violated, and unless restrained

and enjoined, will again violate, Rule 13a-14 of the Exchange Act[17 C.F.R. § 240.13a-14].

                                  NINTH CLAIM FOR RELIEF

      {Against Cole for Violation of Section 304(a) of the Sarbanes-Oxley Act of 2002)

        206.    Paragraphs 1 through 170 are realleged and incorporated by reference as if fully

set forth herein..

                                                  39
               Case 1:19-cv-11148 Document 1 Filed 12/05/19 Page 40 of 42



        207.     Iconix, through the conduct of Cole forth above, filed Forms 10-Q for the second

and third quarters of 2014, and a Form 10-K for the fiscal year 2014, that were in material non-

compliance with financial reporting requirements under the securities laws.

       208.     Iconix's material non-compliance with its financial reporting requirements under

the securities laws was the result of Cole's misconduct that was designed to result in the

fraudulent recognition of revenue from the sham overpayments from Company 1, which did not

constitute valid revenue because Cole had promised to give the funds back to Company 1.

       209.     Due to Iconix's material non-compliance with its financial reporting requirements

under GAAP,as a result of Cole's misconduct, Iconix materially misstated its publicly filed

financial reports and was required to prepare a restatement covering, among other things, the

second and third quarters of2014 and the fiscal year 2014.

       210.     During the twelve-month period following Iconix's filings of fraudulent Forms

10-Q for the second and third quarters of 2014, and of Iconix's filing of the fraudulent Form 10-

K for the fiscal year 2014, Cole received millions of dollars in base salary, cash bonus, equity-

based incentive compensation, severance pa}nnents, and other stock-based compensation. While

Cole returned some money to Iconix, he has not fully reimbursed Iconix for the above amounts.

       211.     The Commission has not exempted Cole, pursuant to Sarbanes-0xley Section

304(b)[15 U.S.C. § 7243(b)], from fhe application of Sarbanes-0xley Section 304(a)[15 U.S.C.

 7243(a)].

       212.     By engaging in the conduct described above, Cole violated, and unless ordered to

comply will continue to violate, Sarbanes-Oxley Section 304{a)[15 U.S.C. §7243(a)].




                                                .~
            Case 1:19-cv-11148 Document 1 Filed 12/05/19 Page 41 of 42



                                    PRAYER FOR RELIEF

       WHEREFORE,the Securities and Exchange Commission respectfully requests that this

Court enter a Final Judgment:

                                                I.

       Finding t11at Defendants Cole and Horowitz violated the statutes and rules set forth in the

Complaint as to each.

                                                II.

       Permanently enjoining Defendants Cole and Horowitz, and all persons in active concert

or participation with them, from violating the foregoing statues and Hales.

                                               III.

       Ordering Defendants Cole and Horowitz to disgorge all ill-gotten gains and illegal losses

avoided as a result of their unlawful conduct, plus prejudgment interest.

                                               IV.

       Ordering Defendants Cole and Horowitz to pay civil monetary penalties pursuant to

Section 20(d)of the Securities Act [15 U.S.C. § 77t(d)] and Section 21(d)(3) of the Exchange

Act [1S U.S.C. § 78u(d)(3)].

                                                V.

       Issuing a jud~nnent, in a forn~ consistent with Fed. R. Civ. P. 65(d), ordering Cole fo

reimburse Iconix for his stock sales, bonus, and other incentive-based compensation, pursuant to

Section 304(a) of the Sarbanes-Oxley Act of 2002, 15 U.S.C. §7243.

                                               1'/

       Ordering that Defendants Cole and Horowitz each be barred. from acting as officers or

directors of any public company pursuant to Section 20(e) of the Securities Act [15 U.S.C. §



                                                41
              Case 1:19-cv-11148 Document 1 Filed 12/05/19 Page 42 of 42



77t(e)], aild Section 21(d)(2) of the Exchange Act[15 U.S.C. § 78u(d)(Z)].

                                               VII.

        Granting such other and further equitable relief as the Court may deem just and proper.

                                      JURY TRIAL DEMAND

          Pursuant to Rule 38 of the Federal Rules of Civil Procedure, the SEC hereby demands

  trial by jury.




                                                      U.S. Securities and Exchange Commission
                                                      100 F Street, N.E.
                                                      Washington, D.C. 20549
                                                      Telephone: (202)551-6218 (Bednar)
                                                      Facsimile: (202) 772-9292
                                                      Email: BednarT@sec.gov

                                                      Attorneysfog Plaintiff~Secur-ities and
                                                      Exchange Commission


* pr^o hac vice application pending

Of Counsel:

Danette R. Edwards
Gregory G. Faragasso
U.S. Securities and Exchange Cominissioil
100 F Street, N.E.
Washington, D.C. 20549




                                               42
